                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

     KEVIN McKENNA,
                          Plaintiff,
                  -v.-                                             2:20 CV 4905

     THE TOWN OF OYSTER BAY and JOE                             COMBINED AFFIRMATION AND
     SALADINO, individually and in his official                 MEMORANDUM OF LAW IN
     capacity as Supervisor of THE TOWN OF OYSTER               SUPPORT OF A TEMPORARY
     and Presiding Officer of the Oyster Bay Town               RESTRAINING ORDER
     Board.

                          Defendants.




         1.     I am the attorney for the Plaintiff in the instant action, and I make this Affirmation

in support of an Order to Show Cause enjoining defendants from prohibiting enforcing the

Town’s new Decorum Rules.

I.       LEGAL STANDARD

         2.     The purpose of a preliminary injunction is merely to preserve the relative

positions of the parties until a trial on the merits can be held." Univ. ofTex. V Camenisch, 451

U.S. 390, 395 (1981). A party seeking a preliminary injunction must show the party is "likely to

succeed on the merits, he is likely to suffer irreparable harm in the absence of preliminary relief,

the balance of equities tips in his favor, and that an injunction is in the public interest." Winter v.

NRDC, Inc., 555 U.S. 7, 20 (2008). "A movant need not show that success is an absolute

certainty. He need only make a showing that the probability of his prevailing is better than fifty

percent. There may remain considerable room for doubt." Abdul Wali v. Coughlin, 754 f.2d

1015, 1025 (2d Cir, 1985).
II. MOVANTS SATISFY THE REQUIREMENTS FOR A TEMPORARY
    RESTRAINING ORDER AND A PRELIMNARY INJUNCTION

   A.        Movants Will Succeed on the Merits

        i)      Oyster Bay Resolution 567-2020 is preempted by New York State Criminal
                Procedure and Penal Law

   3. Oyster Bay Resolution 567-2020 Section 1 states in pertinent part,

                Speakers shall observe the commonly accepted rules of courtesy, decorum, dignity and good taste
                and shall not use foul language, display unacceptable behavior or be disruptive of the proceedings.
                Speakers may not make personal comments about public officials, town residents or others.
                Members of the public and Board members shall be allowed to state their positions in an
                atmosphere free of slander, threats of violence or the use of the Board meeting as a forum for
                politics...Any person making offensive insulating, threatening, insolent, slanderous or obscene
                remarks or gestures, or who becomes boisterous, or who makes threats against any person or
                against public order and security while in the Board Room, either while speaking at the podium or
                as a member of the audience, shall be forthwith removed at the direction of the presiding officer.
                Any person Removed from a public meeting at the direction of the presiding officer may be
                charged with disorderly conduct in accordance with New York State Penal Law Section 240.20
                (See Exhibit A for full the full Resolution)

        4.      The final sentence of the resolution empowers the presiding officer to “charge” an

individual removed from a town board meeting with disorderly conduct. In the context it seems

“charge” either means arrest or filling of an accusatory instrument.

        5.      These purports to be a criminal statute without a mens rea requirement. This

makes one strictly criminally liable for engaging in any number of vaguely defined speech acts.

        6.      The District Attorney of Nassau County Madeline Singas expressed deep concern

about this Resolution, saying:

                “These rules appear to provide for charging a board meeting attendee if the presiding officer
                believes they violate vague and subjective rules of decorum, which lack required elements of the
                charge of disorderly conduct. The First Amendment strongly protects speech petitioning the
                government, and laws that seek to punish those exercising their free speech rights must be
                scrutinized very carefully. See Oyster Bay Adds rules that Could Lead to Prosecution for
                Disrupting Board Meetings. “Newsday”, October 12, 2020.

        7.      New York Criminal Procedure Law clearly lays out three ways a lawful arrest can

occur. An arrest can occur either pursuant to New York Criminal Procedure Law 120, or without
a warrant pursuant to 140.25 or 140.30. None of those statutory provisions contemplate an arrest

being ordered by a presiding officer of a Town Board meeting.

        8.     If, on the other hand, the statute is read as empowering the presiding officer to file

a criminal information, the procedure for that is outlined in New York Criminal Procedure Law

120 which does not contemplate any special powers reserved for presiding officers.

        9.     In either case, granting to a presiding officer any power to arrest and/or charge a

board attendee is preempted by Criminal Procedure Law since the entire field of criminal

procedure is preempted by New York State Law. See Matter of Chwick v. Mulvey, 81 AD3d 161,

169-170 (2nd Dept. 2010) (holding: The "home rule provision" of the State Constitution (see NY

Const, art IX, § 2) "confers broad police power upon local government relating to the welfare of

its citizens" (New York State Club Assn. v City of New York, 69 NY2d 211, 217 (1987), affd 487

US 1 (1988). However, this local power is subject to fundamental limitation by the preemption

doctrine.)

        10.    Besides, being preempted by New York State Criminal Procedural Law, the

resolution has difficulties with substantive penal law.

        11.    Similarly, New York Penal Law 240.20 states seven (7) categories of behavior

that are punishable and a mens rea requirement for the seven categories. It reads in pertinent

part:

               A person is guilty of disorderly conduct when, with intent to cause
               public inconvenience, annoyance or alarm, or recklessly creating a risk
               thereof:
                        1. He engages in fighting or in violent, tumultuous or threatening
                            behavior; or
                        2. He makes unreasonable noise; or
                        3. In a public place, he uses abusive or obscene language, or makes an
                           obscene gesture; or
                        4. Without lawful authority, he disturbs any lawful assembly or
                            meeting of persons; or
                        5. He obstructs vehicular or pedestrian traffic; or
                        6. He congregates with other persons in a public place and refuses to
                           comply with a lawful order of the police to disperse; or
                       7. He creates a hazardous or physically offensive condition by any act
                          which serves no legitimate purpose.

       12.     Furthermore, Penal Law 240.20 (4) indicates how disorderly conduct relates to

town board meetings. Clearly the New York State Legislature, to the extent that disorderly

conduct is applicable to Town Board meetings, wished to occupy the field and did not provide

for a local municipality to add to the possible offenses cognizable under the law.

       13.     This puts the municipal Resolution at a “head on conflict” with a New York State

Law, and, as such, is preempted. “The crux of conflict preemption is whether there is "a head-on

collision between the . . . ordinance as it is applied" and a state statute”. See Matter of Lansdown

Entertainment Corp. v New York City Dept. of Consumer Affairs, 74 NY2d 761, 762-763 (1989).

       ii)     Resolution 567-2020 is a content-based restriction on speech and
               presumptively invalid


       Content-based laws—those that target speech based on its communicative content—are

presumptively unconstitutional and may be justified only if the government proves that they are

narrowly tailored to serve compelling state interests. See Reed v. Town of Guilbert, 135 S.Ct.

2218 (2015).


       14.     "Under the prevailing constitutional framework, speech restrictions imposed by

the government on property that it owns are analyzed under a "forum-based approach." See Hotel

Employees & Rest. Employees Union, Local I 00 & Vicinity, AFL CIO v. City of N.Y Dep't of

Parks & Recreation, 311 F.3d 534, 544 (2d Cir. 2002)


       15.     While town council meetings are considered a limited public forum, the

government may not, even in a limited forum, "regulate speech when the specific motivating

ideology or the opinion or perspective of the speaker is the rationale for the restriction." Anello v.
City of Niagara Falls, No. 09-CV-715S, 2012 U.S. Dist. LEXIS 96165, at 7-8 (W.D.N.Y. July 8,

2012).

         16.    Furthermore, a statute is facially invalid if it prohibits a substantial amount of

protected speech. United States v. Williams, 553 U.S. 285, 304 (2008) See also United States v.

Stevens, 559 U.S. 460, 473, 130 S. Ct. 1577, 1587, 176 L. Ed. 2d 435 (2010).

         17.    The Supreme Court made clear that it will not sustain criminal convictions on the

basis of “obscene” language even in a town board meetings. See Rosenfeld v. Jew Jersey, 408

U.S. 901 (1972).

         18.    In Rosenfeld, the Court overturned the disorderly conduct conviction of a man

who used the adjective ‘M— f—’ on four (4) different occasions while concluding his remarks”

to an audience of about one hundred fifty (150) people that included about forty (40) children

and twenty-five (25) women at a public-school board meeting. Id.

         19.    Even more to the point, Courts in this district found that statements that are even

in poor taste are permissible in a town board meetings, and that it is a violation of the First

Amendment to remove a speaker at Town Board for referring to Board members as “Guinea and

Greaseballs”. Anello v. City of Niagara Falls, No. 09-CV-715S, 2012 U.S. Dist. LEXIS 96165,

at 7-8 (W.D.N.Y. July 8, 2012).

         20.    A recent Supreme Court decision has found that even in limited public forums,

“unmoored” restrictions on speech such as vague terms to outlaw speech will be too overbroad to

be enforceable. In Minnesota Voters Alliance v. Mansky, 585 U.S. ___ (2018), the Supreme

Court found dispositive that the term “political” was content based and “unmoored” and overly

broad. John Roberts writing for the majority noted that the unmoored term “political” carried

with it the possibility for arbitrary interpretation. He noted, “It is "self-evident" that an
indeterminate prohibition carries with it "[t]he opportunity for abuse, especially where [it] has

received a virtually open-ended interpretation." Id.

       21.     Resolution 567-2020 is replete with overly broad terms that attempt to regulate

the content of speech based on the pressing officers subjective whims.

       22.     The resolution bans speech that is “not in good taste”, “political’ and

“boisterous”. It would be hard pressed to find a legislative body that at times does not enter into

boisterous, political speech that is not in good taste.

       23.     Furthermore, these speech acts need not be uttered on the record or while

addressing the board. One can be in violation merely by being a member of the audience and

uttering words that the presiding officer finds to be not in “good taste”.

       24.     What is more, uttering words not in good taste can be raised to a criminal act if

the presiding officer in his or her description deems it so.

       25.     Oyster Bay Resolution 567-2020 is a content based restriction on speech that

would lead to prosecutions in which the Courts have determined to be unsustainable.

       26.     Resolution 567-2020 reads, “Members of the public and Board members shall be

allowed to state their positions in an atmosphere free of slander, threats of violence or the use of

the Board meeting as a forum for politics...” This clearly indicates that the resolution is meant to

prohibit political speech.

       27.     It is clear through Defendants admissions the Resolution is intended to curtail the

political speech of a “select few”.

       28.     Defendant Saladino when asked why the law was passed, informed a Long Island

Herald Newspaper reporter Laura Lane that the purpose of the law, while ostensibly written to

stop disruption, was in reality meant to prevent a “select few” people who come to speak at
meetings with a “political agenda”. See Exhibit “B” which is an article from Long Island Herald

entitled Town of Oyster Bay Budget Passes, Before Heated Public Session, “Long Island

Herald”, October 30, 2020.

       29.     The article in pertinent part reads, “...Saladino was asked if the reason why the

law was created was unruly behavior, Saladino said, “Yes.” He added, “A select few individuals

come to the meeting every time who have a political agenda. The public doesn’t want this. We

have residents, both children and adults, who come to the meeting to be honored. We want them

to feel comfortable ” Id

       30.     As pointed out in Plaintiff’s Affidavit Paragraphs 4-31, Town Board meetings are

perfunctory shows where elected officials grandstand. This is the sheer antithesis of what the

Resolution purports to prohibit and strains credulity to believe that the presiding officer would

remove a member of the board for political grandstanding, but clearly the presiding officer

would, has, and will remove members of the public for political comments. The town has police

remove a Newsday reporter citing decorum rules. The town has had police remove Robert Ripp

citing decorum rule despite the fact that Mr. Ripp was vindicated in an Article 78 proceeding.

The town has removed Plaintiff in this action on debate about this very resolution. The town has

even blocked the Town Clerk from speaking on the record in regard to why Freedom of

Information Requests were being handled improperly in his opinion.

        31.    The Resolution is also unconstitutional because it is a criminal prohibition on free

speech that fails to give a reasonable person any idea of what speech acts are definitively

prohibited.
       32.     Rather than definitively define what constitutes “good taste”, “political” or

“boisterous”, the resolution indicates that these terms will be defined on the fly and at the

presiding officers whim.

               Any person making offensive insulating, threatening, insolent, slanderous or obscene remarks or
               gestures, or who becomes boisterous, or who makes threats against any person or against public
               order and security while in the Board Room, either while speaking at the podium or as a member
               of the audience, shall be forthwith removed at the direction of the presiding officer. Any person
               Removed from a public meeting at the direction of the presiding officer may be charged with
               disorderly conduct in accordance with New York State Penal Law Section 240.20

       33.      Oyster Bar Resolution fails to specifically define what manner of speech is

prohibited leaving a speaker unsure of violating the resolution.

       34.     Not only is the law confusing to a person of reasonable intelligence concerning

what is prohibited, but several prominent attorneys, public officials, and journalist organizations

are taken aback by the current law.

       35.     Charles Levine, the current assemblyman and former prominent criminal defense

attorney, stated the following with regard to the resolution in a letter to Defendant Saladino and

the Board,

               Dear Supervisor and Councilmembers:

               It sends a frightening and chilling message to our citizens when a local government feels obligated
               to impose criminal penalties on citizens who exercise our First Amendment Right to free speech.

               Being criticized is part and parcel of the nature of serving in public office. That is an inherently
               American principle.

               The right of a citizens to express their grievances is enshrined in our Federal and State
               Constitutions.

               You must rescind your decision to punish and intimidate those you disagree with politically. See
               Exhibit I.

       36.     Madeline Singas the Nassau County District attorney said,
               “These rules appear to provide for charging a board meeting attendee if the presiding officer
               believes they violate vague and subjective rules of decorum, which lack required elements of the
               charge of disorderly conduct. The First Amendment strongly protects speech petitioning the
               government, and laws that seek to punish those exercising their free speech rights must be
               scrutinized very carefully. See, Oyster Bay Adds rules that Could Lead to Prosecution for
               Disrupting Board Meetings. Newsday, October 12, 2020.
       37.     The Long Island Press Club Published an Open Letter stating,

               The board of the Press Club of Long Island, the local chapter of the Society of Professional
               Journalists, strongly objects to the Oyster Bay Town Board’s new rule that, under the guise of
               maintaining decorum, authorizes the presiding officer to have someone criminally charged for
               photographing or recording public meetings in a manner that he finds disturbing.

               A rule that permits the presiding officer to remove journalists from a meeting and even have them
               charged by the police for having a television camera that is too large or for moving about a room
               to shoot photographs flies in the face of the First Amendment. The rule puts journalists in the
               position of choosing between doing their work effectively and facing a punishment of up to 15
               days in jail. If the rule is allowed to stand, it will be at the expense of freedom of the press and the
               public’s right to know.

               Under New York State Open Meetings Law, it is the duty of the Town Board to accommodate
               large cameras, broadcast equipment and lighting so journalists can broadcast and publish what
               occurs at public meetings. First Amendment rights are not subject to the discretion of the town
               supervisor.

               We strongly urge the town board to rescind this new rule.

       38.     Plaintiff’s counsel has made a good faith effort to determine if there is another

legislative body that imposes criminal sanctions with regard to its rules governing public

comment and has been unable to find any.

       39.     Upon information and belief, this would be the first body to impose criminal

sanctions associated with public comment.

       40.     The Town’s decorum rules would constitute an unprecedent burden on public

comment.

       41.     This is only made more troubling by the fact that the Town of Oyster Bay has a

clear and well documented history of suppression of press and thuggish tactics with regard to

suppression of freedom of expression as outlined in Plaintiff’s supporting affidavit.

       42.     Plaintiff’s counsel is unable to find a similarly situated legislative body that has

gone through the extraordinary measures to attempt to exclude speech at its meetings or suppress

members of the press access to information.
B.     Movants Will Suffer Irreparable Harm Absent Injunctive Relief

       43.     Plaintiff faces the possibility of arrest for merely speaking at a Town Board

meeting. This would create an arrest record that would leave an indelible stain on his character.

C.     The Balance of the Hardships Tilts Decidedly Toward Movants

       44.     It is not a hardship to return to the previous rules of Decorum. The town was able

to ban and have police escort those it found to be in violation of its previous rules. The current

resolution only makes it easier for the town but certainly does not create a hardship.

D.     The Public Interests Favors Granting Injunctive Relief

       45.     No greater benefit to the public interest can be imagined than that where elected

officials freely communicate with their constituents. Government cannot operate in a vacuum,

and elected officials should be willing participants in a dialogue with the citizens they represent.

                                         CONCLUSION

       Moving Plaintiff respectfully submit this Affirmation in support of the entry of an Order

to Show Cause requiring defendants to show why, pursuant to F.R.C.P. 65(a) NS 65(e), a

temporary restraining order and a preliminary injunction should not be entered barring the

defendants from enforcing its new Decorum Rules.




                                                              Yours, etc.,

                                                              LAW OFFICES OF CLARKE
                                                              & FELLOWS P.C.

                                                              ___________________________
                                                              JONATHAN C. CLARKE
                                                              Attorney for Plaintiffs
                                                              140 Gazza Blvd.
                                                              Farmingdale, NY 11375
Tel: (516) 325-3889
Facsimile: 631-532-0221
